Judge Burks concurring. I join the opinion of Judge Holderman and am adding these comments to cite a very recent opinion of the Illinois Appellate Court which I believe strongly supports the decision of our court in this action. I refer to the case of Davis vs. City of Chicago, 289 NE 2d 250. Since volume 289 has not yet been published, the opinion is now found in the NE 2d “Advance Sheets” (Illinois edition) dated December 20, 1972. This Davis decision, entered on October 20,1972, may be regarded as a “landmark” case, and I felt it would be useful to have its key points of authority included in our published opinion. The facts in the Davis case were strikingly similar to the case before us. There were six or seven inches of snow on the sidewalk at 59 West Monroe Street where the plaintiff (Davis) slipped, fell and broke his kneecap. There was also a light angle of incline in the sidewalk at this point (an incline of 5.7°). In the trial court, the jury found that negligent maintenance of the sidewalk on the part of the City proximately caused plaintiff’s injury, and that plaintiff was not contributorily negligent. The Appellate Court reversed the jury’s verdict and the $25,000 personal injury judgment for Davis against the City. In so doing, the court stated the following rules of law which I feel are applicable to the case we have just decided: “[1] The law does not require that each municipality keep all sidewalks in perfect condition at all times, nor does the law impose the duty to correct slight variations from level or other minor defects. See Arvidson vs. City of Elmhurst, 11 Ill. 2d 601, 604, 145 N.E.2d 105. “[2] A municipality is not liable for condition of its sidewalks caused by the natural accumulation of ice and snow, provided the walk is properly constructed and no other defect is shown. “[3-4] For pedestrian to recover against municipality for injuries sustained in fall on sidewalk, a defect in sidewalk as a proximate cause is essential, and recovery will be denied where accident is caused solely by naturally icy surfaces. “[5] Test to be applied in determining municipality’s negligence with respect to maintenance of sidewalk is whether a reasonably prudent man would anticipate some danger to persons walking upon the sidewalk and take action to avoid it.”